Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find the evidence was legally sufficient to establish the defendant’s guilt of the crime of murder in the second degree (depraved indifference to human life) beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed evinces neither an abuse of discretion nor a failure to observe sentencing principles on the part of *725the sentencing Judge, and does not warrant appellate modification (see, People v Suitte, 90 AD2d 80, 86-87).
We have reviewed the defendant’s remaining contentions and find them to be either unpreserved for appellate review or without merit. Bracken, J. P., Kunzeman, Rubin and Spatt, JJ., concur.